Citation Nr: 0006975	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
temporomandibular joint syndrome (hereinafter "TMJ"), 
currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a 
laparotomy scar due to lysis of abdominal adhesions and 
appendectomy (hereinafter "laparotomy scar"), currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1994, with 6 years and two months prior active 
service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, decreased the 
rating for the veteran's service-connected TMJ from 10 
percent to noncompensable and denied a compensable rating for 
her service-connected laparotomy scar.  

During the pendency of this appeal, a September 1998 RO 
determination increased the veteran's disability rating for 
TMJ to 20 percent.  Inasmuch as the veteran has continued to 
express dissatisfaction with this disability rating, has 
otherwise not withdrawn his appeal for an increased 
disability rating for TMJ, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

It is also noted that the Board sent a letter to the veteran 
in January 2000, at her last known address, for the purpose 
of clarifying whether she still desired a hearing and, if so, 
what type of hearing.  As the Board has not received a 
response to this letter, the Board will proceed with its 
appellate review.  


FINDINGS OF FACT

1.  The veteran's TMJ is not shown to be productive of 
limited temporomandibular articulation less than 21 mm.

2.  The veteran's laparotomy scar is not shown to be any of 
the following: poorly nourished with repeated ulceration; 
objectively painful or tender; productive of compensable 
limitation of function of the abdomen; or productive of more 
than mild adhesions to the peritoneum.  
CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating in excess 
of 20 percent for TMJ have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.150, Diagnostic Code 9905.

2.  The schedular criteria for an increased (compensable) 
disability rating for a laparotomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114, 4.118, Diagnostic Codes 7301, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, and the veteran's written statements.  
The Board does not know of any additional relevant evidence 
that is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Pursuant to a July 1995 RO rating decision, the veteran was 
initially granted service connection for TMJ and a laparotomy 
scar, which were assigned disability ratings of 10 percent 
and noncompensable, respectively.  As previously noted, a 
September 1998 RO determination increased the veteran's 
disability rating for TMJ to 20 percent, effective May 1997, 
which has remained in effect ever since.  The RO has 
maintained the noncompensable rating for the veteran's 
laparotomy scar since service-connection was established. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999)

I.  Increased rating for TMJ

An April 1998 VA dental and oral examination report recounted 
the veteran's complaints of temporomandibular joint pain, 
difficulty chewing, clicking and pain primarily on the left 
side.  Objectively, a popping noise was audible on the left 
side with the aid of a stethoscope, although it was not 
detectable through palpation or without a stethoscope.  Her 
incisal opening was measured to 21-mm, left lateral excursion 
was measured to 11-mm, and right lateral excursion was 
measured to 
7-mm.  The veteran complained that this motion was painful.  
There was severe generalized bone loss due to periodontitis, 
tobacco staining, and gingivitis.  The diagnosis was left 
side temporomandibular joint pathology and severe 
periodontitis.  It was recommended that the veteran wear her 
temporomandibular joint bite splint.

The veteran's TMJ is rated under the schedule of ratings for 
dental and oral conditions, 38 C.F.R. § 4.150, Diagnostic 
Code 9905, which provides the guidelines for evaluating 
limited motion of the temporomandibular articulation.  In the 
inter-incisal range of motion, a 40 percent disability rating 
is assignable for movement restricted to between 0 to 10-mm, 
a 30 percent rating is assignable for movement restricted to 
between 11 to 20-mm, and a 20 percent rating is assignable 
for assignable for movement restricted to between 21 to 30-
mm.  

The Board observes that the relevant medical evidence 
consists solely of an April 1998 dental and oral examination 
report, which specifically demonstrates that the veteran's 
21-mm inter-incisal range of motion is consistent with the 
criteria for the currently assigned 20 percent disability 
rating.  The Board has considered the application of 38 
C.F.R. §§ 4.40 (consider "functional loss" "due to pain") 
and 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While it is apparent that the 
veteran has pain upon motion of the temporomandibular joint, 
an inter-incisal range of motion of 21 mm warrants no more 
than a 20 percent disability evaluation. There is no medical 
evidence to show that pain, flare-ups of pain, or any other 
symptom further limits such motion so as to support a rating 
in excess of 20 percent under the applicable rating criteria.  
That is, although the veteran subjectively complains of pain 
through all phases of movement of the mandible, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the movement of the jaw, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating.

The Board has also considered Diagnostic Codes 9901-3, as 
they are relevant to the veteran's disability, and provide 
for a higher disability than the current 20 percent rating.  
The Board finds these regulations inapplicable, however, as 
there is no medical evidence showing that the veteran suffers 
from any loss of the mandible, or nonunion of the mandible.  

Therefore, as the Board finds that the veteran's symptoms of 
TMJ more nearly approximate the schedular criteria for a 20 
percent rating, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for TMJ.  

II.  Increased rating for a laparotomy scar

A July 1997 VA scars examination report noted that the 
laparotomy scar measured 5-inches by 1/4-inch, and opined that 
it was not disfiguring.  

An April 1998 VA scars examination report noted that the 
laparotomy scar measured 71/2-cm by 1-cm.  The veteran 
complained that the scar was sometimes painful, and that she 
feels a pulling sensation when rotating her trunk or when she 
rises from a chair suddenly.  Objectively, the scar 
manifested no tenderness, adhesions, alterations, elevation, 
depression, inflammation, underlying tissue loss, limitation 
of functions, or disfigurement.  Indeed, the examiner 
commented that the scar was barely discernable.  

The veteran's disability due to a laparotomy scar may be 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803-5.  
Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished and accompanied by repeated ulcerations, while 
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  Diagnostic Code 7805 
notes that a scar may be rated on the basis of limitation of 
function of the affected part. 

The objective medical evidence of record demonstrates that 
the veteran's service-connected laparotomy scar is 
asymptomatic, including the absence of any of the specific 
manifestations listed under the schedular criteria of 
Diagnostic Codes 7803-4.  Therefore, under these Diagnostic 
Codes, the preponderance of the evidence in against the 
veteran's claim for a compensable disability rating for a 
service-connected laparotomy scar.

Upon application of Diagnostic Code 7805, the Board has 
considered the veteran's complaints of discomfort associated 
with her laparotomy scar when making certain movements.  In 
so doing, the Board has applied 38 C.F.R. § 4.73, Diagnostic 
Code 5319, as it relates to limitation of function of the 
abdominal wall.  However, as there is no medical evidence 
showing more than slight impairment of the abdominal wall due 
to the scar, a compensable disability rating under this 
regulation is not available.  

The Board has also considered 38 C.F.R. § 4.114, Diagnostic 
Code 7301, which provides the guidelines for evaluating 
adhesions to the peritoneum.  However, as the medical 
evidence does not show more than mild symptoms associated 
with any such adhesions, a compensable disability rating 
pursuant to this code is not warranted.

III.  Conclusion

In reaching this decision the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that a disability 
rating in excess of 20 percent for TMJ, and a compensable 
disability rating for a laparotomy scar, are not warranted.

The Board further finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the 
veteran's disabilities have not resulted in marked 
interference with his employment, nor have frequent periods 
of hospitalization been necessary.  Therefore, the criteria 
required for submission concerning the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for TMJ is 
denied.

A compensable disability rating for a laparotomy scar is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

